Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 26, 28, 30 – 35 and 37 - 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US-20170315697-A1) in view of Arora (US-20170099353-A1).
	Regarding claim 21, Jacobson shows a building device of a building comprising one or more memory devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to implement a gateway (Fig. 1 items 103 and 104, which connects networks 129 and 108, thus serving as a gateway; see also [332-333]), the gateway configured to:	receive one or more messages from building equipment connected to the building device ([346,364,408]);	configure the gateway to perform one or more gateway services for the building equipment based on the one or more messages ([364,366-367]; the gateway correlates status using collected data from devices 105 and the created space-to-device association/model);	cause a configuration to be generated, the configuration describing the building equipment ([348,364]; see “the association may be stored. . .”) and 	cause a digital twin ([350] discussing “digital representations”) providing virtual representations of a plurality of devices of the building and interrelationships between the plurality of devices of the building to store an indication of the configuration ([327]), the digital twin relating a virtual representation of the gateway with the configuration (Fig. 16, [346,348,422]).	Jacobson does not show a configuration describing the one or more gateway services.	Arora shows generation and storage of a configuration describing the one or more gateway services ([63,77,79,100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the building and device configuration management techniques of Jacobson with the configuration management and system status tracking functionality of Arora in order to enable faster detection of system issues and correspondingly faster recovery/redeployment, facilitated by Arora’s centralized system status and storage management capabilities (Arora, [100]).	Regarding claim 22¸ Jacobson in view of Arora further show wherein the digital twin provides a status indicator of the gateway indicating whether the gateway is in a fault state, wherein the digital twin relates the virtual representation of the gateway with the status indicator (Jacobson, [429] discussing visualization of device status; Arora, [65,77,82] discussing visualization of gateway status).
	Regarding claim 23¸ Jacobson in view of Arora further show wherein the digital twin includes a second virtual representation of the building equipment, wherein the digital twin indicates a relationship between the virtual representation of the gateway and the second virtual representation of the building equipment indicating that the gateway collects data from or sends data to the building equipment (Jacobson, [430], where display of devices listed in a status tab indicates data to/from the device via gateway 103).
	Regarding claim 24¸ Jacobson in view of Arora further show wherein the configuration indicates at least one of: one or more pieces of software for performing the one or more gateway services; one or more points of the building equipment that the gateway collects data from or send data to (Jacobson, [426, 429-430]); or one or more read or write settings for the one or more points of the building equipment that the gateway operates on.
	Regarding claim 25¸ Jacobson in view of Arora further show the digital twin (Johnson, [467-468,471]).	Jacobson in view of Arora as combined above do not show storing a historical record of one or more gateways that managed the one or more points. 	Arora shows storing a historical record of one or more gateways that managed the one or more points (Arora, [65-66]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with Arora’s record keeping in order to simplify both error detection and error recovery, improving the functionality of the resultant system.
	Regarding claim 26¸ Jacobson in view of Arora further show wherein the one or more pieces of software perform one or more communication protocols for communicating with the building equipment (Johnson, [332-336] and Arora, [100]).
	Regarding claim 28¸ Jacobson in view of Arora further show digital twin (Johnson, [346,348]). 	Johnson in view of Arora do not show wherein the digital twin provides a second virtual representation of a second building device implementing a second gateway, the second gateway implementing one or more second gateway services based on a second configuration for one or more second building devices.	wherein the gateway is configured to: 	receive the second configuration; and 	implement the one or more second gateway services based on the second configuration for the one or more second building devices responsive to receiving the second configuration	Arora shows wherein the digital twin provides a second virtual representation of a second building device implementing a second gateway, the second gateway implementing one or more second gateway services based on a second configuration (Arora, [77,99]) for one or more second building devices (Arora, [63]);	wherein the gateway is configured to: 	receive the second configuration (Arora, [77,78]); and 	implement the one or more second gateway services based on the second configuration for the one or more second building devices responsive to receiving the second configuration (Arora, [77,79]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination with Arora’s support for multiple gateways in order to enable support for larger, more complex networks.
	Regarding claim 30¸ Jacobson in view of Arora further show wherein the gateway is configured to receive the second configuration (Arora, [63-64]) from the digital twin (Johnson, [346,348] and Arora, [43, 76, 99, 104]) responsive to the second gateway entering a fault state (Arora, [82]).
	Regarding claim 31¸ Jacobson in view of Arora further show wherein the gateway is configured to: receive one or more pieces of software indicated by the second configuration (Arora, [63-64]); and implement the one or more pieces of software to implement the one or more second gateway services (Arora, [51-52,63-64]).	Regarding claims 32 and 38, the limitations of said claims are rejected in the analysis of claim 21.
	Regarding claim 33, the limitations of said claim are rejected in the analysis of claim 22.
	Regarding claim 34, the limitations of said claim are rejected in the analysis of claim 24.
	Regarding claims 35 and 39, the limitations of said claims are rejected in the analysis of claim 28.
	Regarding claim 37, the limitations of said claim are rejected in the analysis of claim 31.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Arora, as applied to claim 21 above, further in view of Przybylski (US-20160313752-A1).
	Regarding claim 27, Jacobson in view of Arora shows wherein the one or more points include a sensor point associated with a plurality of sensor measurements of the building equipment (Jacobson, [430]).	Jacobson in view of Arora do not show an actuator point associated with an operating setting that an actuator of the building equipment operates on.	Przybylski shows an actuator point associated with an operating setting that an actuator of the building equipment operates on ([66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Jacobson in view of Arora with the actuator support of Przybylski in order to support additional types of electronic devices commonly found in the building monitoring and control environment of Jacobson in view of Arora.


	Claims 29, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Arora, as applied to claim 21 above, further in view of Deng (US-8156213-B1).
	Regarding claim 27, Jacobson in view of Arora show the use of digital twins (Jacobson, [346,348] and Arora, [43, 76, 99, 104]).	Jacobson in view of Arora do not show wherein the gateway is configured to: cause a third configuration to be generated to replace the configuration, the third configuration combining at least part of the configuration and at least part of the second configuration; and cause the operating configuration of the be replaced with the third configuration.	Deng shows wherein the gateway is configured to: cause a third configuration to be generated to replace the configuration, the third configuration combining at least part of the configuration and at least part of the second configuration; and cause the operating configuration of the be replaced with the third configuration (col. 3 lines 18 – 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Jacobson in view of Arora with the configuration merging and management of Deng in order to improve the ability of the resultant system to manage updates.
	Regarding claims 36 and 40, the limitations of said claim are rejected in the analysis of claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:	Basterash (US-20180173179-A1),	Zhang (US-20160357521-A1),	Song (US-20160247129-A1),	Frey (US-20170230930-A1),	Gu (Gu, C. and Jiang, L. English translation of CN 210413578 A. (Year: 2014)), and	Krukowski (Krukowski, Artur, et al. "Comprehensive Building Information Management System Approach." International Journal of Simulation--Systems, Science & Technology 11.3. (Year: 2010)).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442